 


116 HRES 934 EH: Electing a certain Member to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2020-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 934 
In the House of Representatives, U. S.,

April 22, 2020
 
RESOLUTION 
Electing a certain Member to a certain standing committee of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives: Committee on Rules:Ms. Matsui.

 
 
Cheryl L. Johnson,Clerk.
